Citation Nr: 1609490	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Whether severance of service connection for vertigo was proper.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected vertigo.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 

The Board notes that an April 2013 rating granted service connection for vertigo with an evaluation of 10 percent.  In October 2013, the Veteran filed a notice of disagreement (NOD) as to the April 2013 rating seeking entitlement to an initial rating in excess of 10 percent for vertigo.  The Veteran filed a substantive appeal as to that issue in July 2014.  However, during the pendency of the appeal, the RO issued a rating in May 2014 proposing severance of service connection for vertigo, and service connection for this disorder was severed in a June 2015 rating decision.  The Veteran filed an NOD as to severance of service connection in June 2015; thus, this issue is listed on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

I. Psychiatric Disorder

The Veteran claims entitlement to service connection for a psychiatric disorder to include ADHD, bipolar disorder, and psychotic disorder.  The RO denied service connection for these conditions on the basis that these conditions existed prior to the Veteran's active service and was not aggravated therein.

By way of background, at the Veteran's December 2002 medical examination at entrance, he did not report a preexisting psychiatric condition and no such condition was noted.  The entrance examination was normal in this regard.  Thus, the Veteran is presumed to have been in sound condition with respect to any psychiatric disorder.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

The Veteran received VA examinations for his psychiatric disorders in October 2011, October 2012, and March 2014.  In the October 2011 VA examination report, the Veteran was diagnosed with personality disorder, ADHD, and bipolar disorder.  The examiner did not opine whether these disorders were caused by the Veteran's service.  In the October 2012 VA examination report, the Veteran was diagnosed with ADHD, bipolar disorder, and psychotic disorder NOS.  The examiner opined that the Veteran's disorders were less likely than not incurred in or caused by service.  The rationale provided was simply "[e]vidence of personality, ADHD, psychosis, and bipolar disorder prior to military service."  The opinion given regarding conflicting medical evidence was "[h]is diagnoses of personality disorder and ADHD by definition began prior to his military service."  The March 2014 VA examination report merely noted the Veteran's psychiatric disorders "clearly and unmistakably existed prior to service" and the examiner opined that the conditions were not aggravated beyond their natural progression by service.  

The Board notes that evidence of record includes a September 1998 psychological report from the Veteran's school.  In this report, the Veteran was given a diagnosis of ADHD and oppositional defiant disorder.  However, this report is not specifically referenced in any of the VA examinations the Veteran received for his psychiatric disorders.  Additionally, the September 1998 report does not include diagnoses of the other claimed psychiatric disorders.  It is unclear if the VA examiner's draw their conclusion that the Veteran's current psychiatric disorders preexisted service from this September 1998 report, or from elsewhere.  For this reason, the Board finds the VA examination rationales inadequate.  They merely conclude that the Veteran's psychiatric disorder's preexisted service, without adequate explanation for this conclusion.  Thus, a new examination is warranted to determine if the Veteran's psychiatric disorders clearly and unmistakably preexisted his service and clearly and unmistakably were not aggravated during service.  

II. Vertigo

In a June 2015 rating, the RO severed service connection for vertigo.  The Veteran filed an NOD as to the issue of severance in the same month.  Although the RO appears to be processing the appeal, the Board notes that the RO has not yet issued an SOC as to this issue, which is the next required step.  See 38 C.F.R. § 19.26, 19.29 (2015).  This should be accomplished on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board also notes that, prior to the severance of service connection, the Veteran appealed the issue of entitlement to an initial rating in excess of 10 percent for service-connected vertigo.  The Board finds that entitlement to a higher initial rating for vertigo is dependent on whether service connection for vertigo is proper.  It is thus inextricably intertwined, and a Board decision as to this issue would be premature.

III. TDIU

The Board finds that remand is also warranted for the Veteran's claim for TDIU, as it is inextricably intertwined with his claims for a higher rating for vertigo, whether service connection for vertigo was proper, and his service connection claim for a psychiatric disorder.  

As the claims are being remanded, additional VA treatment records, and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC for the issue of whether severance of service connection for vertigo was proper.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Obtain pertinent VA treatment records dated since September 2015.  

3.  Afford the Veteran the opportunity to submit or identify any additional relevant private treatment records, which should then be requested.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to address the nature and etiology of the Veteran's psychiatric disorders.  The entire claims file should be reviewed by the examiner.

(i)  The examiner should first identify all of the Veteran's psychiatric disorders, which may include ADHD, bipolar disorder, and psychotic disorder.

(ii)  The examiner should then provide an opinion for each identified psychiatric disorder as to whether the disorder clearly and unmistakably (i.e. undebatable, obvious, or manifest) preexisted his entrance into military service in September 2003.  The examiner should specifically review and address the September 1998 psychological report and any other evidence deemed relevant.

(a)  If such is the case, the examiner should provide an opinion as to whether the Veteran's identified preexisting psychiatric disorder(s) was clearly and unmistakably not aggravated beyond the natural progress of the diseases by his military service.

(b)  If such is not the case, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's identified psychiatric disorder(s) had its onset during, or are otherwise related to, his military service.

(iii)  Finally, the examiner should comment on any relationship between any identified psychiatric disorder and the Veteran's vertigo (although whether vertigo is considered a service-connected disability remains pending).

The examination report should include a complete rationale or explanation for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYANT T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

